Citation Nr: 0726994	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for bamboo poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claims 
for service connection for post-traumatic stress disorder 
(PTSD), memory loss, bamboo poisoning, bilateral hearing 
loss, tinnitus, diabetes mellitus type II, peripheral 
neuropathy, to include as secondary to herbicide exposure, 
and for peripheral vascular disease.  The veteran disagreed 
with this decision in May 2005 only with respect to the 
denial of his claims for service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure, 
and for bamboo poisoning.  He perfected a timely appeal in 
April 2006 and requested a Travel Board hearing, which was 
held before the undersigned Veterans Law Judge in December 
2006.


FINDINGS OF FACT

1.  The competent and probative evidence does not relate the 
veteran's peripheral neuropathy to service, to include as due 
to herbicide exposure or a motor vehicle accident.

2.  The competent and probative evidence does not show that 
the veteran had bamboo poisoning during service that resulted 
in residual disability.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service, to include as due to herbicide exposure, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Bamboo poisoning was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claims adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
February 2005 and May 2006 fulfill the provisions of 
38 U.S.C.A. § 5103(a).  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini II, supra.  Here, VA provided VCAA notice to the 
appellant and his service representative in February 2005, 
prior to the original AOJ decision in April 2005.  

The Board notes that the veteran does not contend that any 
notification deficiencies, either with respect to content or 
timing, have resulted in prejudice.  Regarding content, the 
Board finds that any defect was cured by actual knowledge on 
part of the veteran.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  See also Dalton v. Nicholson,  21 Vet. 
App. 23 (2007).  After all VCAA notice and notice of the 
Dingess requirements was provided to the veteran, he 
submitted a "VCAA Notice Response" in May 2006 in which he 
notified VA that he had no other information or evidence to 
submit in order to substantiate his claims.  The May 2006 
VCAA Notice Response, signed by the veteran, indicates that 
he had knowledge of which information and evidence he was to 
submit to VA and which information and evidence VA would 
attempt to obtain.  Thus, the Board finds that the veteran 
had knowledge that he should submit any additional 
information in support of his claims.  See Pelegrini II, 
supra.  

Regarding the timing of the May 2006 notice of the Dingess 
requirements sent to the veteran and his service 
representative, the Board finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  While the 
notice of the Dingess requirements was after the April 2005 
rating decision that is the subject of this appeal, the 
veteran's claims were readjudicated in a June 2006 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran had actual knowledge of the evidence he needed to 
submit.  In addition, the record contains his testimony 
regarding the claimed nexus between his peripheral neuropathy 
and claimed bamboo poisoning and active service and medical 
evidence.  Under these circumstances, the Board finds that a 
remand of the veteran's appeal is not warranted.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The evidence includes service medical records, service 
personnel records, post-service private treatment records, 
and VA medical records.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
evidence is adequate to resolve these claims, and, as further 
discussed below, there is no duty to provide an examination 
or obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in December 
1966, the veteran reported a history of boils.  Clinical 
evaluation was completely normal.

On November 3, 1967, the veteran complained of a boil on the 
left side of his neck.  The impression was an infected 
comedone on the left side of the neck that was not fluctuant.  

On November 29, 1967, the veteran was diagnosed with acute 
lymphadenitis of the left axillary forearm, cause 
undetermined.  He was placed on limited duty.  On examination 
on December 12, 1967, physical examination of the left axilla 
showed no tenderness, minimal swelling, and movement was not 
painful.  The in-service examiner stated that the veteran 
could return to duty.  

In January 1969, the veteran complained of a lump on the nape 
of his neck.  The impression was an incipient boil on the 
posterior aspect of the neck.

The veteran was hospitalized for 7 days from July 31, 1969, 
to August 6, 1969, following admission for a small pimple 
inside the right nostril which rapidly developed redness, 
swelling, and tenderness of the nasal tip, and did not 
respond to penicillin therapy.  Physical examination showed a 
moderate amount of swelling and redness in the area under the 
upper lip, bridge of the nose, and a 1 centimeter abscess 
pointing in to the right nasal chamber.  The abscess was 
incised and drained.  The diagnosis on admission was 
cellulitis in the nose and the final diagnosis at discharge 
was abscess of nose.

At his separation physical examination in September 1969, the 
veteran denied any relevant medical history.  Clinical 
evaluation was completely normal except for a 3 centimeter 
pigmented hairy nevus on the left flank.

On October 22, 1969, the veteran again complained of a 
"boil" on the left side of his neck just below the angle of 
the jaw.  His history included frequent boils over the past 
year and since June 1968.  Physical examination showed a 
pustule approximately 1 centimeter in diameter just below the 
angle of the left jaw and an area of induration approximately 
1 to 11/2 inches in diameter surrounding the pustule.  The 
impression was pustule.

On October 23, 1969, the veteran complained of a boil on the 
left side of his face.  Physical examination showed that an 
area of induration was markedly reduced and the boil had come 
to a head.  

In a "Statement of Medical Condition" included in the 
veteran's service medical records, he certified that he had 
received a separation physical examination more than 
3 working days prior to his departure from his place of 
separation.  He also certified that there had been no change 
in his medical condition since his separation physical 
examination.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was wheel tractor 
operator and power/generator equipment operator.  His awards 
and decorations included the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He served in Vietnam from May 1967 
to May 1968 and participated in the Vietnam Counter-Offensive 
(Phase II).

A review of the veteran's post-service treatment records 
shows that he was treated for complaints of repeated skin 
rashes on an outpatient basis between 2001 and 2004 by 
J.F.F., Jr., M.D. (-initials used to protect privacy) 
(Dr. J.F.), and C.K.S., M.D. (Dr. C.K.S.).  

In an April 2002 letter, Dr. J.F. stated that, following 
extensive allergy testing, the veteran was allergic to a 
chemical called doxepin or sinequan.  Dr. J.F. also stated, 
"I feel that we are dealing with what we call endogenous 
hand dermatitis or eczema.  Unfortunately, we are not always 
able to find a cause for these things and I am afraid that 
will be the situation with you."  

The veteran reported to Dr. C.K.S. in November 2004 that he 
contracted bamboo poisoning while in Vietnam in 1967 and had 
been hospitalized twice for it.  "He was told that this is 
very similar to a staph germ that will never go away.  He 
thinks that his problem consistent with slow healing may be 
attributed to the bamboo poisoning."  He requested that Dr. 
C.K.S. document this report in his medical records.

A review of the veteran's post-service treatment records from 
J.E.K., M.D. (Dr. J.E.K.), shows that the veteran was 
diagnosed with multiple peripheral neuropathy components 
following outpatient treatment in November 2002.  In February 
2005, Dr. J.E.K. performed surgery on the veteran to treat 
peripheral nerve compression of the left upper extremity.  
The operation involved decompression of the median nerves at 
the carpal tunnel and pronator teres, synovectomy of the 
flexor tendons at the wrist, and decompression of the cubital 
tunnel.  The pre- and post-operative diagnoses were 
peripheral nerve compression of the left upper extremity.

The veteran was hospitalized at a private hospital for 
10 days in March 2005 for a post-operative infection, not 
elsewhere classified.  At an infectious disease consultation 
while hospitalized, it was noted that, following recent 
surgery for peripheral nerve compression, the veteran 
developed dehiscence of the surgical incision and progressive 
swelling, warmth, and tenderness, of the hand which required 
further surgical debridement.  The veteran's history included 
being diagnosed with bamboo poisoning while on active service 
in Vietnam.  Physical examination showed that he looked 
chronically ill, awake, and in no distress, and a left upper 
extremity was status-post surgery.  The impression was most 
likely a staphylococcal and/or a mixed aerobic surgical wound 
infection in the left upper extremity.  The examiner also 
stated that he was really "not sure" whether the veteran 
had a specific fungal infection.  

On hyperbaric oxygen consultation while the veteran was 
hospitalized in March 2005, it was noted that, following 
recent hand surgery, the veteran's hand "had puffed up 
incredibly" and he was now status-post debridement for an 
infected left hand.  Physical examination showed that his 
left upper extremity was bandaged.  The impressions included 
a left hand infection, status-post debridement, after 
complications from a carpal tunnel surgery.

In a July 2005 letter, Dr. J.E.K. stated that the veteran had 
had surgery in February 2005 and subsequently developed a 
staph infection which required additional surgery in March 
2005 for irrigation, debridement, and tenosynovectomy of the 
left wrist and irrigation and debridement of the left thumb.  
Dr. J.E.K. also stated, "It is my understanding that [the 
veteran] contracted bamboo poisoning from his military 
service in Vietnam and that this may be a contributing factor 
to his susceptibility to staph infection during his 
lifetime."  

The veteran was hospitalized at a private hospital for 2 days 
in September 2005 following a tooth extraction.  On 
admission, the veteran reported that, following a tooth 
extraction several days earlier, he noticed the onset of 
increasing firmness, warmth, and pain around the posterior 
left mandible.  The veteran presented as an outpatient and 
was placed on antibiotics.  After continuing to decline for 
an additional 72 hours, the veteran was admitted for further 
intravenous antibiotics.  A computerized tomography (CT) scan 
of the veteran's maxillofacial sinuses showed a streaky 
density in the soft tissue fat adjacent to the left 
hemimandible, an inflammation in the soft tissues adjacent to 
an empty molar, no focal abscess, and an enlarged lymph node.  
The radiologist's impression was inflammatory changes noted 
in the area adjacent to the left hemimandible that were 
likely related to a recent tooth extraction.  The final 
diagnosis on discharge from the hospital was odontogenic 
infection in the left posterior body of the mandible space.  

The veteran testified at his December 2006 Travel Board 
hearing that he had been told by Army medics while in Vietnam 
that he had incurred bamboo poisoning on active service and 
that "this would stay in my system the rest of my life and 
would show up...in the form of a staph germ."  He testified 
that, since he returned from active service in Vietnam, minor 
infections had always required heavy doses of antibiotics.  
He stated that, after he incurred bamboo poisoning, he was 
hospitalized for 11/2 months in Vietnam for treatment.  He was 
told by another in-service examiner that there was no 
treatment or cure for bamboo poisoning.  "It just lays in 
your system dormant or...until it decides to flare up again."  
He also testified that he "probably" had been diagnosed 
with peripheral neuropathy 2 years earlier.  He experienced 
tremors and shaking in his upper extremities.  He also 
testified that he was not currently receiving treatment for 
peripheral neuropathy.  He contended that the peripheral 
neuropathy was related to a truck accident in service where 
the truck he was driving rolled over, and he got bruises and 
cuts on his upper extremities.  He also stated that he was 
told by a psychiatrist that the stress and torment of Vietnam 
led to his peripheral neuropathy.     


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disabilities diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Peripheral 
neuropathy is among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.  However, peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to herbicides (in this case, by May 1969).  See 
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure, and for bamboo poisoning.  There is no competent 
medical opinion linking the veteran's post-service treatment 
for peripheral neuropathy to active service, to include as 
due to herbicide exposure.  There also is no evidence that 
the veteran currently experiences any disability as a result 
of his claimed in-service bamboo poisoning. 

Initially, the Board notes that the veteran's DD 214 shows 
that he was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His service personnel records show Vietnam 
service from May 1967 to May 1968.  Thus, in-service 
herbicide exposure based on Vietnam service is presumed.  See 
38 C.F.R. § 3.307.    

The veteran's service medical records, including records 
dated from his period of active service in Vietnam, show that 
he was not treated for either peripheral neuropathy, to 
include as due to herbicide exposure, or for his claimed 
bamboo poisoning during active service.  There is no medical 
evidence showing that the veteran's peripheral neuropathy was 
manifested to a degree of 10 percent or more by May 1969.  
Id.  The veteran's post-service medical records show that the 
veteran was first diagnosed with peripheral neuropathy by 
Dr. J.E.K. in November 2002, or 34 years after his last 
presumed date of herbicide exposure in May 1968.  However, 
neither Dr. J.E.K. nor any of the veteran's other post-
service treating physicians related his peripheral neuropathy 
to active service, to include as due to herbicide exposure.  
As noted elsewhere, there is no objective medical evidence 
that the veteran was treated for his claimed bamboo poisoning 
during or after active service.  In general, this is negative 
evidence against the claims.  With respect to negative 
evidence, the Veterans Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).

As to the alternative claim of direct service connection for 
peripheral neuropathy (other than as related to Agent Orange 
exposure), there is no competent medical evidence that tends 
to relate the veteran's peripheral neuropathy to service 
under any theory of entitlement.  Thus, service connection 
for peripheral neuropathy is not in order.

The post-service medical evidence also shows that, following 
hand surgery, the veteran was diagnosed in March 2005 with a 
staphylococcal and/or a mixed aerobic surgical wound 
infection in the left upper extremity.  The veteran also was 
hospitalized in September 2005 following a tooth extraction 
and was diagnosed with an odontogenic infection in the left 
posterior body of the mandible space.  None of the physicians 
who treated the veteran for his post-surgical infections 
related them to active service or concluded that they were 
related to his claimed in-service bamboo poisoning.

There also is no evidence that the veteran currently 
experiences any disability as a result of his claimed bamboo 
poisoning.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Simply put, service connection for bamboo poisoning 
is not warranted in the absence of proof of a present 
disability.

The Board notes that, in a July 2005 letter, Dr. J.E.K. "It 
is my understanding that [the veteran] contracted bamboo 
poisoning from his military service in Vietnam and that this 
may be a contributing factor to his susceptibility to staph 
infection during his lifetime."  However, as noted above, 
there is no objective evidence to support the veteran's 
assertion of in-service bamboo poisoning.  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  The Veterans Court also has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Accordingly, Dr. J.E.K.'s July 2005 opinion is speculative in 
nature and does not constitute probative evidence.

The veteran is competent to report what he experienced in 
service.  However, as to the assertions by the veteran 
regarding the claimed causal link between peripheral 
neuropathy or bamboo poisoning and active service, as a lay 
person, he is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders.  The Veterans 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Grottveit and Espiritu, both 
supra.  Moreover, the veteran's assertions to Dr. C.K.S. in 
November 2004 and in his Travel Board hearing testimony that 
he had been told by his in-service or other medical examiners 
that he incurred bamboo poisoning during active service and 
that it would manifest itself throughout his life as a staph 
germ and that he incurred peripheral neuropathy as a result 
of his in-service herbicide exposure, stress, or a truck 
accident, filtered through a lay person's sensibilities, are 
simply too attenuated to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 (1997), 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

It is noted that the RO did not provide a VA examination for 
a nexus opinion for the veteran's service connection claims 
and, per recent precedent, such is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the 
standards of McLendon are not met in this case as there is no 
competent evidence that tends to link either the veteran's 
post-service peripheral neuropathy or his claimed bamboo 
poisoning to his service
.
In summary, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure, and for bamboo poisoning.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, there is no approximate balance 
of positive and negative evidence that otherwise warrants a 
more favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for peripheral neuropathy, to include as 
due to herbicide exposure, is denied.

Service connection for bamboo poisoning is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


